Exhibit 99.9 Consent of Independent Petroleum Engineers We hereby consent to the use and reference to our name and reports evaluating OPTI Canada Inc.’s petroleum and natural gas reserves as of December 31, 2010, and the information derived from our reports, as described or incorporated by reference in OPTI Canada Inc.’s Annual Report on Form 40-F for the year ended December 31, 2010, filed with the United states Securities and Exchange Commission pursuant to the Securities Act of 1934, as amended, or the Securities Act of 1933, as amended as applicable. Sincerely, McDaniel & Associates Consultants Ltd. /s/ P. A. Welch P. A. Welch, P. Eng. President & Managing Director Calgary, Alberta March 15, 2011
